department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list number contact person _ identification_number telephone number employer_identification_number legend we have considered your letters dated date and date in which you request rulings regarding the application of sec_512 and sec_513 of the internal_revenue_code the code’ to the transactions described below z f u l u u a i h i o i dear facts m is exempt from federal income_taxation under sec_501 of the code as an organization described in sec_501 for purposes of foundation classification m is classified as an educational_organization under sec_509 and sec_170 t is a charitable_remainder_unitrust within the meaning of sec_664 m is the trustee and a charitable_remainder beneficiary of a number of charitable_remainder trusts including t of the code under the terms of the trust agreement t is to terminate at the death of the survivor of the donors at which time the trustee is to distribute percent of the principal and income to m and percent of the principal and income to p p is a coordinating and support organization for several independent colleges located in the city of v including m p is exempt from federal income_taxation under sec_501 of the code as an organization described in sec_501 organization under sec_509 the donors reserve during lifetime the power to remove any distributee organization other than m and add one or more distributee organizations and to for purposes of foundation classification p is classified as a supporting change the proportional interests of the distributee organizations at any time except that the share for m shall not be reduced below percent any additional or replacement distributee organization must be an organization offering undergraduate or graduate instruction located in the city of v and described in sec_170 sec_170 sec_2055 and sec_2522 of the code m manages maintains and invests pooled investment funds for itself its programs and its departments the endowment the endowment is invested in a diverse manner and includes substantial investments in public equities bonds private equity and real_estate real_estate and certain other venture capital investments are undertaken primarily through partnerships much of the income earned by the endowment consists of passive dividends interest rents and long- and short-term_capital_gains but some income is debt-financed or otherwise treated as unrelated_business_taxable_income the endowment is delineated in one class of units of equal value endowment units the value of each endowment unit is based on the value of the underlying investments m sets the value of an endowment unit on a monthly basis endowment units are assigned to endowed funds each a fund which support m’s programs and departments each year m determines a spending rate based in part on the endowment s investment performance m makes distributions to each fund equal to the spending rate times the number of units assigned to the fund m wishes to give t the ability to invest in contractual rights so as to partake of the benefits and effects from investment transactions made by the endowment to that end m in its capacity as owner of the endowment will enter into a contract unit agreement with itself in its capacity as trustee of t that would allow t to purchase contract units from m with trust assets the purchase_price of each contract unit would be an amount in cash equal to the value of one endowment unit determined by m as of the monthly valuation of endowment units immediately preceding the purchase date monthly m will distribute to t an amount the contract payment’ calculated by multiplying the number of contract units held by t by the endowment spending rate then in effect t may redeem contract units from m the redemption price for each contract unit would be an amount equal to the value of one endowment unit determined by m as of the normally- scheduled monthly valuation of endowment units immediately preceding the redemption date t will treat contract payments as ordinary_income regardless of the character of the underlying income of the endowment whether capital_gain ordinary_income or return_of_capital t will treat redemptions of contract units as generating long- or short-term_capital_gain or loss depending on the holding_period of the redeemed unit the contract unit agreement would give t neither an ownership_interest in the underlying assets of the endowment nor any contract rights with respect to any other trust that holds contract units review m’s business activities operations or decisions with respect to the endowment except the right to review the calculation of contract payments as well as the calculation of purchase and redemption prices on contract units held by t t would have no power or right to control direct supervise recommend or t would not have the right to veto or opt_out of any of the underlying endowment investments with respect to the issuance of contract units the contract unit agreement would provide that m is neither a partner nor an agent of t that t would never be or become liable for any cost expense or payment relating to the endowment or the underlying assets incurred or due by m or for which m is liable or responsible and that m would indemnify t and hold the t harmless from and against any liability asserted against t arising out of any_action or inaction by m with respect to the endowment or the underlying assets the costs of managing the endowment endowment units and contact units would be borne by the endowment and the distributions on or redemptions of the contract units held by t would reflect those costs ruling requested m's issuance of contract units to t the making or receipt of payments with respect to the contract units and the holding or redemption of the contract units will not generate unrelated_business_taxable_income as defined in sec_512 of the code to m or to t law sec_511 of the code imposes a tax for each taxable_year on the unrelated_business_taxable_income as defined in sec_512 of every organization that is exempt from taxation by reason of sec_501 in the case of a charitable_remainder_annuity_trust or a charitable_remainder_unitrust which has unrelated_business_taxable_income within the meaning of sec_512 of the code determined as if part ill of subchapter_f applied to such trust for a taxable_year sec_664 imposes on such trust or unitrust an excise_tax equal to the amount of such unrelated_business_taxable_income sec_512 of the code defines the term unrelated business taxable income’ as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions that are directly connected with the carrying on of the trade_or_business computed with the modifications set forth in sec_512 sec_512 of the code excludes from unrelated business taxable income’ all dividends interest payments_with_respect_to_securities_loans amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income sec_1_512_b_-1 of the income_tax regulations the regulations provides that dividends interest and other substantially_similar income from ordinary and routine investments and all deductions directly connected with such income shall be excluded in computing unrelated_business_taxable_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of an organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_1_513-1 of the regulations provides that gross_income derives from unrelated trade or business’ if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted revrul_69_528 1969_2_cb_127 concerns an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 of the code it receives funds from the participating exempt_organizations invests in common stocks reinvests income and realized appreciation and upon request liquidates a participant's interest and distributes the proceeds to the participant the ruling states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit exempt_organizations such activity would constitute unrelated_trade_or_business consequently the organization described in the ruling is not exempt under sec_501 if the services were regularly provided by one tax-exempt_organization for other tax- analysis a as tom under the reasoning of revrul_69_528 an organization that otherwise qualifies for recognition of exemption under sec_501 of the code and provides investment services on a regular basis for a fee to other exempt or nonexempt organizations would be engaged in an unrelated_trade_or_business within the meaning of sec_513 thus if m charged a fee for investment management services provided to organizations unrelated to it or generated income from the management of the funds invested by such organizations such activities could result in unrelated_business_taxable_income within the meaning of sec_512 here however m is not charging t a fee for its services and not otherwise receiving income from the services it provides to t thus under these circumstances m will not receive unrelated_business_taxable_income within the meaning of sec_512 the fact that m will engage in the investment activity for the benefit of individuals who are co- beneficiaries of t at the same time that it engages in investment activity for its own benefit as the remainder beneficiary limits the scope of the service provided to others and distinguishes it from a commercial venture b as to t the investment of t’s assets in contract units would be an investment activity and the receipt of contract payments with respect to those units would be income from ordinary and routine investments of the type that is excludible from unrelated_business_taxable_income by reason of sec_512 of the code and sec_1_512_b_-1 of the regulations thus neither the contract payments nor the holding or redemption of the units themselves would result in the for although some of the endowment's receipt of unrelated_business_taxable_income by t other investments might consist of debt-financed_property that generates unrelated_business_income no portion of such income would be attributed or assigned to t merely because t's assets are invested in contract units the holding of a contract unit does not give t beneficial_ownership in the endowment rather a contract unit represents a mere contractual right to receive contract payments as determined by m furthermore the commingling of t’s assets with other_property in the endowment for investment purposes cannot be characterized as a partnership for federal_income_tax purposes m and t do not hold themselves out as partners and show no intention to join together in the present conduct of an enterprise on the contrary the contract unit agreement will specifically state that m is not a partner or an agent of t with respect to the issuance and holding of contract units furthermore the proposed arrangement between m and t has none of the characteristics that are commonly associated with a partnership the commingling of t’s assets with other assets in the endowment does not give t a capital interest in the endowment or any other ownership_interest or rights in the other assets in the endowment an investment in contract units does not give t any power or right to control direct supervise recommend or review m's business activities operations or decisions with respect to the endowment nor does it give t a right to veto or opt_out of any underlying investment in the endowment likewise an investment in contract units does not give t a proprietor’s interest in the profits and losses of the endowment but only a right to contract payments since the relationship between m and t is not in the nature of a partnership or agency the contract payments reflect ordinary_income and do not take on the character of the income of the underlying assets m would pay any_tax owed on the unrelated_business_taxable_income earned by the endowment with no deduction taken against unrelated_business_taxable_income for any payments made to t conclusion accordingly based on the information submitted in your ruling_request we rule as follows income derived by either m or t from the issuance of contract units the making or receipt of payments with respect to contract units or the holding or redemption of contract units will not constitute unrelated_business_taxable_income within the meaning of sec_512 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely manager exempt_organizations technical group enclosure notice
